DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18, 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.




Claim 21 recites a similar limitation that contradicts a comparable limitation in parent claim 19, and is therefore rejected under this paragraph for substantially the same reasons.

Claim 22 is rejected under this paragraph by virtue of its dependence upon claim 21, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18, 21 and 22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 18 recites the limitation, “…the energy calibration unit is configured to calibrate energy of a characteristic x-ray detected by each of the plurality of detection elements using the temperature measured by the temperature measurement unit based on a previously-obtained relationship between the temperature at the predetermined position and the energy of the characteristic x-ray detected by each of the plurality of detection elements instead of the known energies of two characteristic x-rays.”  This limitation fails to further limit parent claim 1 insofar as it directly contradicts the corresponding calibration limitation of parent claim 1.  In other words, the quoted limitation removes the positively-recited limitation of “[calibrating] the energy of the characteristic x-ray detected by each of the plurality of detection elements of the x-ray linear sensor based on known energies of two characteristic x-rays measured by irradiating the irradiation region on a surface of a standard sample held by the sample holder with the excitation ray from the excitation source”, as required by parent claim 1.



Separately, claim 18 is rejected under this paragraph because it fails “to include all of the limitations of the claim upon which it depends” due to the above-quoted limitation.  In this case, substituting a core limitation of a parent claim with a different limitation (moreover, a patentably distinct species) contradicts the parent claim, rather than incorporating all of the limitations of the parent claim.

Claim 21 recites a similar limitation that contradicts a comparable limitation in parent claim 19, and is therefore rejected under this paragraph for substantially the same reasons of separately failing to further limit the parent claim and failing to include all of the limitations of the claim upon which it depends.

Claim 22 is rejected under this paragraph by virtue of its dependence upon claim 21, thus incorporating the contradiction, and further for failing to remedy any of the noted deficiencies.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeol (JP 2002-189004 A) in view of Linde (DE 196 03 000 A1).

Regarding claims 1 and 2, Jeol discloses an x-ray spectrometer, including:
a) a sample holder 3;
b) an excitation source 1 configured to irradiate a predetermined irradiation region on a surface of a sample 2 held by the sample holder 3 with an excitation ray for generating a characteristic x-ray;
c) a flat analyzing crystal 4 provided to face the irradiation region;
d) a slit 12 provided between the irradiation region and the analyzing crystal 4, the slit being parallel to the irradiation region and a predetermined crystal plane of the analyzing crystal 4;
e) an x-ray linear sensor 5 provided such that a plurality of linear detection elements each having a length in a direction parallel to the slit 12 are arranged in a direction perpendicular to the slit 12; and
f) an energy calibration unit configured to calibrate energy of the characteristic x-ray detected by each of the plurality of detection elements of the x-ray linear sensor based on known energies of characteristic x-rays measured by irradiating the irradiation region on a surface of a standard sample held by the sample holder 3 with the excitation ray from the excitation source 1 (inherent insofar as all fluorescence spectrometers are calibrated by exciting characteristic x-rays in standard samples held by the sample holder).
Jeol does not specifically disclose that the calibration is performed based on known energies of at least two characteristic x-rays from the standard sample.  Pure samples of elements with 1 Kα line are typically used for x-ray fluorescence calibration standards.
Linde teaches the practice of providing a calibration standard for an x-ray fluorescence spectrometer where the calibration standard provides at least two different fluorescence lines (silver Kα and tungsten Kα, Fig.3).  In this manner, two calibration points are provided simultaneously that span the range of desired characteristic energies for precise and efficient calibration.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Jeol to calibrate the spectrometer based on known energies of at least two characteristic x-rays from the standard sample, as taught by Linde, in order to improve the calibration precision and reduce the calibration time.

With respect to claim 10, Jeol, as modified by Linde, results in the two characteristic x-rays from the standard sample are Kα1 rays emitted from two kinds of elements (silver (Ag) and tungsten (W), Fig.3).

With respect to claim 17, neither Jeol nor Linde specifically disclose placing the standard sample next to the unknown sample for measurement.  However, the skilled artisan appreciates the fact that it is known in x-ray wavelength dispersive spectroscopy to simultaneously or sequentially measure both the known and unknown samples in order to reduce the errors generated by measuring the known sample and unknown sample at different times, caused by mechanical and electronic drift in the alignment of the components and readout of the detector elements.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Jeol to have a measurement sample holder for holding a sample in the irradiation region, and to have a standard sample holder for holding the standard sample in the irradiation region, where the two are arranged in a direction parallel to the slit, such that both samples may be measured during the same measurement session in order to minimize measurement artifacts between calibration and measurement data collections.

With respect to claim 18, the claim is considered to be obvious over Jeol and Linde for the same reasons as parent claim 1 due to the indeterminate scope.


Claim 1-3, 5, 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeol (JP 2002-189004 A) in view of Sakurai (NIM B 2003, see ref.#27, IDS filed 5/8/2020).
Regarding claims 1, 2, 19 and 20, Jeol discloses an x-ray spectrometer and corresponding method, including:
a) a sample holder 3;
b) an excitation source 1 configured to irradiate a predetermined irradiation region on a surface of a sample 2 held by the sample holder 3 with an excitation ray for generating a characteristic x-ray;
c) a flat analyzing crystal 4 provided to face the irradiation region;
d) a slit 12 provided between the irradiation region and the analyzing crystal 4, the slit being parallel to the irradiation region and a predetermined crystal plane of the analyzing crystal 4;
e) an x-ray linear sensor 5 provided such that a plurality of linear detection elements each having a length in a direction parallel to the slit 12 are arranged in a direction perpendicular to the slit 12; and
f) an energy calibration unit configured to calibrate energy of the characteristic x-ray detected by each of the plurality of detection elements of the x-ray linear sensor based on known energies of characteristic x-rays measured by irradiating the irradiation region on a surface of a standard sample held by the sample holder 3 with the excitation ray from the excitation source 1 (inherent insofar as all fluorescence spectrometers are calibrated by exciting characteristic x-rays in standard samples held by the sample holder).

Further regarding claims 1, 19 and 20, Jeol does not specifically disclose that the calibration is performed based on known energies of at least two characteristic x-rays from the standard sample, and further determining the valence of an element in the sample based on the energy of the characteristic x-rays generated by irradiating the surface of the sample.
Sakurai teaches the practice of providing at least one standard sample (Fig.1) and measuring at least two characteristic x-rays from each of the standard samples (various Kβ emission lines).  In this manner, the valence of the element in the sample, manganese (Mn), may be precisely determined for a variety of applications (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Jeol to calibrate the spectrometer based on known energies of at least two characteristic x-rays from the standard sample, as taught by Sakurai, and further to determine the valence of the element (Mn) in a sample based on the energy of the characteristic x-rays, also as taught by Sakurai, in order to improve the calibration precision and accurately determine the unknown valence of the given element.

With respect to claims 3 and 5, Sakurai further teaches that the two characteristic x-rays generated from the standard sample are from one kind of element within the sample (various Kβ emission lines of Mn).  This is essential for accurate determination of the valence of Mn in an unknown sample that includes Mn (see Fig.2).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Jeol to base the calibration on the two characteristic x-rays generated from one kind of element within the standard sample, as taught by Sakurai, in order to accurately determine the valence of the element in an unknown sample.
With respect to claim 15, Sakurai further teaches a standard curve creation unit (Fig.2) configured to create a standard curve indicating a relationship between peak energy and a valence based on peak energy of the characteristic x-rays emitted from a plurality of standard samples containing predetermined known elements and known different valences (Fig.1 & Table 1) in order to accurately determine the valence of an unknown sample that includes the element.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Jeol to have a standard curve creation unit for correlating the peak energy and the valence based on the peak energy of the characteristic x-rays emitted from a plurality of standard samples containing the known elements and known valences thereof, as taught by Sakurai, in order to accurately determine the valence of the element in an unknown sample containing the element.

With respect to claims 18, 21 and 22, the claims are each considered to be obvious over Jeol and Sakurai for the same reasons as parent claims 1 and 19, respectively, due to the indeterminate scopes of each claim.






Allowable Subject Matter
Claims 4, 6-9, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 4, the prior art neither teaches nor reasonably suggests that the two characteristic x-rays are Kα1 and Kβ1,3 emission lines, as required by the combination as claimed.
Claims 6-9 are objected to by virtue of their dependence upon claim 4.

With respect to claims 11 and 12, the prior art neither teaches nor reasonably suggests the additional limitation that the two kinds of elements are either the element and an element one atomic number higher (claim 11) or that the two elements have consecutive atomic numbers (claim 12), as required by the combination as claimed.  Linde teaches the advantage of having elements that span the energy sensitive range of the spectrometer for calibration purposes.

With respect to claim 13, the prior art neither teaches nor reasonably suggests the additional limitation that the energy calibration unit determines peak energy of intensity of a Kα1 ray by fitting an intensity curve in which the Kα1 ray and a Kα2 ray detected by the x-ray linear sensor overlap with a Lorentz function of the Kα1 ray and a Lorentz function of the Kα2 ray, as required by the combination as claimed.
Claim 14 is objected to by virtue of its dependence upon claim 13.

With respect to claim 16, the prior art neither teaches nor reasonably suggests the additional limitation that the energy calibration unit obtains the energy of the characteristic x-ray detected by each of the plurality of detection elements based on the optical path length, the inclination angle, and a distance between each of the plurality of detection elements of the x-ray linear sensor and the reference detection element, as required by the combination as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record contributes to the state of the art in x-ray WDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884